Case 2:20-bk-21020-BR         Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46           Desc
                               Main Document     Page 1 of 9



  1 EVAN C. BORGES, State Bar No. 128706
     EBorges@GGTrialLaw.com
  2 GREENBERG GROSS LLP
    650 Town Center Drive, Suite 1700
  3 Costa Mesa, California 92626
    Telephone: (949) 383-2800
  4 Facsimile: (949) 383-2801

  5 Attorneys for Party-in-Interest Erika Girardi

  6

  7                            UNITED STATES BANKRUPTCY COURT

  8             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

  9

 10 In re                                             Case No. 2:20-bk-21020-BR

 11 THOMAS VINCENT GIRARDI,                           Chapter 7

 12                 Debtor.                           OPPOSITION AND JOINDER OF
                                                      PARTY-IN-INTEREST ERIKA GIRARDI
 13                                                   IN OPPOSITION OF CHAPTER 7
                                                      TRUSTEE ELISSA D. MILLER TO
 14                                                   MOTION TO APPROVE STIPULATION
                                                      BETWEEN JASON M. RUND (CHAPTER 7
 15                                                   TRUSTEE) AND SECURED CREDITORS
                                                      JOSEPH RUIGOMEZ, JAIME
 16                                                   RUIGOMEZ, AND KATHLEEN
                                                      RUIGOMEZ FOR RELIEF FROM THE
 17                                                   AUTOMATIC STAY UNDER 11 U.S.C. §
                                                      362 (ACTION IN NON-BANKRUPTCY
 18                                                   FORUM)

 19                                                   Date:   July 6, 2021
                                                      Time:   2 p.m.
 20                                                   Crtrm.: 1668

 21                                                   Judge:      Hon. Barry Russell

 22

 23

 24

 25

 26

 27

 28
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR        Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46                 Desc
                              Main Document     Page 2 of 9



  1          Party in interest Erika Girardi (“Ms. Girardi”) hereby (1) joins in the opposition of chapter

  2 7 trustee Elissa D. Miller, and (2) opposes the Motion to Approve Stipulation Between Jason Rund

  3 (Chapter 7 trustee) and Secured Creditors Joseph Ruigomez, Jaime Ruigomez and Kathleen

  4 Ruigomez for Relief from the Automatic Stay Under 11 U.S.C. § 362 (Action in Non-Bankruptcy

  5 Forum) (the “Motion”).

  6 I.       JOINDER IN GK TRUSTEE OPPOSITION AND OPPOSITION OF MS. GIRARDI

  7          TO MOTION FOR RELIEF FROM STAY

  8          Ms. Girardi joins in the opposition to the Motion filed by the chapter 7 trustee for the

  9 Girardi Keese (“GK”) estate, and opposes the Motion, on the following grounds:

 10          Ms. Girardi has nothing to hide, and through the undersigned counsel, has expressed a full

 11 willingness to cooperate and produce expeditiously documents in response to formal requests

 12 under Rule 2004 as well as informal requests for documents made by counsel for the trustee of the

 13 GK estate. Ms. Girardi previously cooperated with the trustee of the Tom Girardi (“TG”) estate;

 14 but to the extent doubt exists, she reiterates her willingness to provide the same transparency and

 15 production of documents to the TG trustee that she will be providing to the GK trustee. Ms.

 16 Girardi’s only caveat is that because virtually all the requested documents are bank records or

 17 include confidential financial and other private information, she requests that the trustees for both

 18 the GK and TG estates agree to a standard stipulated protective order, following the recommended

 19 form stipulated protective order of the Los Angeles Superior Court. 1 Needless to say, under the

 20 LASC form protective order, a confidential designation may be challenged by the receiving party

 21 in a meet and confer process, with the designating party (Ms. Girardi) bearing the burden to file a

 22 motion in the event of any dispute.

 23          The problem with the Motion is not that Ms. Girardi seeks to avoid further investigation of

 24 her, as a third party under compulsion of legal process, regarding assets allegedly belonging to the

 25 TG estate or the GK estate. Rather, the problem with the Motion is that it creates a multiplicity of

 26

 27          1
             On Friday, July 2, 2021, Ms. Girardi through counsel provided a proposed form of
 28 stipulated protective order, following the Los Angeles Superior Court model protective order, to
    counsel for the GK trustee.                     -2-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR         Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46                   Desc
                               Main Document     Page 3 of 9



  1 duplicative state court and Bankruptcy Court proceedings for no valid reason. The Motion also

  2 diminishes the ability and need for this Court to exercise central control over investigatory actions

  3 or other actions designed to recover assets of the TG or GK estates. Finally, based on a false

  4 premise of an alleged advantage for the moving parties in state court post-judgment discovery

  5 proceedings, the Motion only adds burden and expense for the GK and TG estates as well as for

  6 Ms. Girardi.

  7          As background, to be clear, the moving parties obtained a judgment in state court against

  8 only Mr. Girardi and Girardi Keese. No judgment was obtained or exists against Ms. Girardi.

  9          In addition, the state court post-judgment proceedings previously pursued by the moving

 10 parties – specifically, an order to appear for examination directed at a third party, non-judgment

 11 debtor, Ms. Girardi – provide no different remedy than the remedies available before this Court

 12 under Rule 2004. Indeed, the state court order to appear for examination as to which the moving

 13 parties seek relief from stay to pursue, on its face, states that it seeks to inquire about assets of the

 14 judgment debtors (TG and GK) that allegedly may be in the possession of a third party, Ms.

 15 Girardi. All of this information can be obtained under Rule 2004.

 16          The “advantage” of the state court proceedings, as expressed by the moving parties, of

 17 creating a so-called “secret lien” against property of the judgment debtors that allegedly may be in

 18 the possession of Ms. Girardi, is a red herring. The lien either exists or does not exist under

 19 California Code of Civil Procedure section 708.120. If later relevant, this Court has the power to

 20 adjudicate the existence of a state law lien. Of course, the premise of any alleged lien rights first

 21 must be established (that is, the existence of alleged property of the judgment debtors in the

 22 possession of Ms. Girardi), along with evidence of compliance with the strict requirements of

 23 C.C.P. section 708.120. None of these issues is currently before this Court or any court; and this

 24 Court is fully capable of deciding them. Indeed, any alleged lien right of any creditor over any

 25 asset that is allegedly property of the judgment debtors (and therefore property of the GK estate or

 26 the TG estate) arguably must be decided by this Court, which has exclusive jurisdiction to make

 27 determinations regarding what is property of the TG and GK bankruptcy estates.

 28          Moving parties seek a duplicative bite at the apple outside of this Court’s supervision. Ms.
                                                      -3-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR        Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46                 Desc
                              Main Document     Page 4 of 9



  1 Girardi will object, and does object, to multiple related parties, all with the same goal of allegedly

  2 recovering purported assets of these bankruptcy estates, trying to compel her on multiple

  3 occasions in different forums to go through the same process of producing documents or giving

  4 testimony. Multiple identical proceedings in different forums, all with the same goal, benefit no

  5 one. This Court and only this Court has jurisdiction to determine what is property of the TG and

  6 GK bankruptcy estates. Rule 2004 provides the moving parties and both trustees an effective

  7 remedy.

  8          It is not grounds for relief from stay to argue that control over assets of the TG and GK

  9 estates, including investigations and subpoenas, should be taken away from this Court because

 10 counsel for the moving parties happen to be more familiar with state court post-judgment

 11 discovery procedures. But that is what is really going on here. Alternatively, the moving parties

 12 do not wish to have their efforts to identify and try to recover assets of the TG estate or the GK

 13 estate under the supervision of this Court. But determinations of property of the estates should

 14 and must be an exclusive determination for this Court.

 15 II.      CONCLUSION

 16          For the foregoing reasons, Ms. Girardi requests that the Court deny the Motion, and that

 17 the moving parties proceed with their stated goal of obtaining discovery and information through

 18 Bankruptcy Rule 2004 (if not otherwise provided voluntarily by Ms. Girardi).

 19 DATED: July 5, 2021                         GREENBERG GROSS LLP

 20

 21
                                                By:
 22                                                   Evan C. Borges
                                                      Attorneys for Party-in-Interest Erika Girardi
 23

 24

 25

 26

 27

 28
                                                      -4-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR           Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46                      Desc
                                 Main Document     Page 5 of 9



  1                             PROOF OF SERVICE OF DOCUMENT
  2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is:
  3
                                           650 Town Center Drive, Suite 1700
  4                                             Costa Mesa, CA 92626

  5 A true and correct copy of the foregoing document entitled (specify): OPPOSITION AND JOINDER
    OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
  6 ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M.
    RUND (CHAPTER 7 TRUSTEE) AND SECURED CREDITORS JOSEPH RUIGOMEZ,
  7 JAIME RUIGOMEZ, AND KATHLEEN RUIGOMEZ FOR RELIEF FROM THE
    AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY FORUM)
  8 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
      2(d); and (b) in the manner stated below:
  9
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 10 controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On July 5, 2021, I checked the CM/ECF docket for this bankruptcy case or
 11 adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
 12

 13                                                              Service information continued on attached page

 14 2. SERVED BY UNITED STATES MAIL:
      On July 5, 2021 I served the following persons and/or entities at the last known addresses in this
 15 bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
      in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
 16 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
      document is filed.
 17

 18                                                              Service information continued on attached page

 19 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
 20 July 5, 2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
      (for those who consented in writing to such service method), by facsimile transmission and/or email as
 21 follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
      judge will be completed no later than 24 hours after the document is filed.
 22

 23                                                              Service information continued on attached page

 24 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 25     7/5/2021               Cheryl Winsten
        Date                      Printed Name                   Signature
 26

 27

 28
                                                           -5-
        OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
       ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                 SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR        Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46                 Desc
                              Main Document     Page 6 of 9



  1                                In re THOMAS VINCENT GIRARDI
                                         Case No. 2:20-bk-21020-BR
  2                                 U.S.B.C. Central District of California
                                            Los Angeles Division
  3

  4 1.       SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):

  5 The following is the list of parties who are currently on the list to receive email notice/service for

  6 this case.

  7         Rafey Balabanian       rbalabanian@edelson.com, docket@edelson.com

  8         Shraddha Bharatia       notices@becket-lee.com

  9         Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
             Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
 10          hLaw.com

 11         Richard D Buckley       richard.buckley@arentfox.com

 12         Marie E Christiansen mchristiansen@vedderprice.com,
             ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
 13
            Jennifer Witherell Crastz      jcrastz@hrhlaw.com
 14
            Ashleigh A Danker Ashleigh.danker@dinsmore.com,
 15          SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 16         Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
             7586@ecf.pacerpro.com
 17
            Lei Lei Wang Ekvall lekvall@swelawfirm.com,
 18          lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 19         Richard W Esterkin       richard.esterkin@morganlewis.com
 20         Timothy W Evanston tevanston@swelawfirm.com,
             gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 21
            Jeremy Faith Jeremy@MarguliesFaithlaw.com,
 22
             Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithl
 23          aw.com

 24         James J Finsten      , jimfinsten@hotmail.com

 25         James J Finsten      jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com

 26         Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
             lawyers.net,addy.flores@flpllp.com
 27
            Eric D Goldberg      eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
 28
                                                      -6-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR      Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46              Desc
                            Main Document     Page 7 of 9



  1        Andrew Goodman agoodman@andyglaw.com,
            Goodman.AndrewR102467@notify.bestcase.com
  2
           M. Jonathan Hayes jhayes@rhmfirm.com,
  3         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;pri
            scilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;davi
  4
            d@rhmfirm.com;sloan@rhmfirm.com;boshra@rhmfir
  5
           Marshall J Hogan      mhogan@swlaw.com, knestuk@swlaw.com
  6
           Bradford G Hughes       bhughes@Clarkhill.com, mdelosreyes@clarkhill.com
  7
           Razmig Izakelian      razmigizakelian@quinnemanuel.com
  8
           Lewis R Landau       Lew@Landaunet.com
  9
           Craig G Margulies Craig@MarguliesFaithlaw.com,
 10         Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
            aw.com
 11
           Peter J Mastan peter.mastan@dinsmore.com,
 12         SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

 13        Edith R. Matthai     ematthai@romalaw.com, lrobie@romalaw.com

 14        Elissa Miller emiller@sulmeyerlaw.com,
            emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
 15
           Eric A Mitnick     MitnickLaw@aol.com, mitnicklaw@gmail.com
 16
           Scott H Olson solson@vedderprice.com, scott-olson-
 17         2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 18        Carmela Pagay       ctp@lnbyb.com
 19        Ambrish B Patel      apatelEI@americaninfosource.com
 20        Leonard Pena lpena@penalaw.com,
            penasomaecf@gmail.com;penalr72746@notify.bestcase.com
 21
           Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-
 22         quinn-2870@ecf.pacerpro.com
 23        Matthew D. Resnik matt@rhmfirm.com,
 24         roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;pris
            cilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;davi
 25         d@rhmfirm.com;sloan@rhmfirm.com

 26        Ronald N Richards      ron@ronaldrichards.com, morani@ronaldrichards.com

 27        Kevin C Ronk       Kevin@portilloronk.com, Attorneys@portilloronk.com

 28        Jason M Rund (TR)       trustee@srlawyers.com, jrund@ecf.axosfs.com
                                                  -7-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR          Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46          Desc
                                Main Document     Page 8 of 9



  1           William F Savino     wsavino@woodsoviatt.com, lherald@woodsoviatt.com

  2           Gary A Starre     gastarre@gmail.com, mmoonniiee@gmail.com

  3           Richard P Steelman     rps@lnbyb.com, john@lnbyb.com

  4           Philip E Strok pstrok@swelawfirm.com,
               gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
  5
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
  6
              Christopher K.S. Wong     christopher.wong@arentfox.com, yvonne.li@arentfox.com
  7
              Timothy J Yoo      tjy@lnbyb.com
  8

  9
      2.        SERVED BY UNITED STATES MAIL:
 10
    Debtor:
 11 Thomas Vincent Girardi
    1126 Wilshire Boulevard
 12 Los Angeles, CA 90017

 13 ABIR COHEN TREYZON SALO, LLP, a California limited liability partnership
    ACTS
 14 16001 Ventura Boulevard, Suite 200

 15 Encino, CA 91436

 16 Compass
    42 S Pasadena Ave
 17 Pasadena, CA 91105

 18 Daimler Trust

 19 c/o BK Servicing, LLC
    PO Box 131265
 20 Roseville, MN 55113

 21 Levene Neale Bender Yoo & Brill LLP
    10250 Constellation Blvd Ste 1700
 22 Los Angeles, CA 90067

 23
    William Savino
 24 1900 Main Pl Tower
    Buffalo, NY 14202
 25
    Eric Bryan Seuthe
 26 Law Offices of Eric Bryan Seuthe & Assoc
    10990 Wilshire Blvd Ste 1420.
 27
    Los Angeles, CA 90024
 28
                                                    -8-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
Case 2:20-bk-21020-BR      Doc 236 Filed 07/05/21 Entered 07/05/21 18:34:46              Desc
                            Main Document     Page 9 of 9



  1 Neil Steiner
    Steiner & Libo
  2 11845 W. Olympic Blvd Ste 910W
    Los Angeles, CA 90064
  3

  4 Andrew W Zepeda
    Lurie, Zepeda, Schmalz, Hogan & Martin
  5 1875 Century Park East Ste 2100
    Los Angeles, CA 90067
  6

  7 3.      SERVED BY PERSONAL DELIVERY:
  8 U.S. Bankruptcy Court:
    U.S. Bankruptcy Court
  9 Hon. Hon. Barry Russell
    255 E. Temple Street, Suite 1660
 10 Los Angeles, CA 90012

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    -9-
       OPPOSITION AND JOINDER OF PARTY-IN-INTEREST ERIKA GIRARDI IN OPPOSITION OF CHAPTER 7 TRUSTEE
      ELISSA D. MILLER TO MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND
                SECURED CREDITORS JOSEPH RUIGOMEZ, ET AL. FOR RELIEF FROM THE AUTOMATIC STAY
